HOLOGIC, INC.

HOLOGIC 2013 SYNERGY BONUS PLAN

(the “Synergy Plan”)

 

Performance-Based Compensation

 

Reference is made to the Hologic, Inc. 2008 Equity Incentive Plan previously
approved by the Company’s Stockholders (the “2008 Plan”). Capitalized terms used
herein and not otherwise defined shall have the same meanings as set forth in
the 2008 Plan. It is intended that the awards granted hereunder (the “Awards”)
to employees of the Company, that may include Covered Employees who have
contributed to the Company’s acquisition and integration of Gen-Probe with and
into the Company, to the extent consistent therewith, as Annual Incentive Awards
under Section 7 of the 2008 Plan and, to the extent applicable,
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code (the “Code”). Without limiting the foregoing, it is further intended that
if all or a portion of an Award to any Covered Employee does not so qualify
(either as an Annual Incentive Award or performance based compensation), it
shall not affect the qualification of that portion of an Award that would
otherwise so qualify, or otherwise reduce a participant’s Award hereunder. The
terms and conditions of the 2008 Plan, including without limitation the
individual award limits set forth therein, shall apply to any Award, or portion
thereof, that shall qualify as an Annual Incentive Award thereunder. With
respect to any Awards hereunder intended to qualify as performance based
compensation for a Covered Employee under Section 162(m) of the Code, in the
event of any inconsistencies between the 2008 Plan and this document or any
other document evidencing the Award, the terms of the 2008 Plan shall control.

 

Administration

 

This 2013 Synergy Bonus Plan (the “Synergy Plan”) will be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”). The Compensation Committee, in its sole discretion,
shall have the authority to grant and amend Awards, determine eligibility of any
employee to participate in the Synergy Plan, to adopt, amend and repeal rules
relating to the Synergy Plan and to interpret and correct the provisions of the
Synergy Plan and any Award. The Compensation Committee shall have the authority,
subject to the express limitations of the Synergy Plan and the 2008 Plan, (i) to
construe and determine the respective Awards and the Synergy Plan, (ii) to
prescribe, amend and rescind rules and regulations relating to the Synergy Plan
and any Awards, (iii) to determine the terms and provisions of the respective
Awards, which need not be identical, (iv) to create sub-plans hereunder
necessary to comply with laws and regulations of any foreign country in which
the Company may seek to grant an Award, and (v) to make all other determinations
in the judgment of the Compensation Committee necessary or desirable for the
administration and interpretation of the Synergy Plan. The Compensation
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Synergy Plan or Award in the manner and to the extent it
shall deem expedient to carry the Synergy Plan or any Award into effect and it
shall be the sole and final judge of such expediency. All decisions by the
Compensation Committee shall be final and binding on all interested persons.
Neither the Company nor any member of the Compensation Committee shall be liable
for any action or determination relating to the Synergy Plan.

 

 

 

 

To the extent permitted by applicable law, the 2008 Plan or the listing
standards of any exchange upon which the Company’s Common Stock may be listed,
the Committee may delegate any or all of its powers under the Synergy Plan, as
it relates to the determination of Awards and eligibility under the Synergy Plan
(other than Awards made to executive officers), to one or more committees or
subcommittees of the Compensation Committee or the Board, or to one or more
executive officers of the Company; provided, however, that unless otherwise
expressly provided, no such delegation of authority shall limit the Compensation
Committee’s discretionary authority to alter the amount or payment of any Award
to any participant as set forth herein, and any Awards made to any executive
officers of the Company (including without limitation any Covered Employee),
including without limitation the achievement of target performance objectives,
shall be subject to the final review and approval of the Compensation Committee.

 

Eligibility

 

Unless otherwise determined by the Compensation Committee, which retains sole
discretion of eligibility under the Synergy Plan, the eligible participants
under the Synergy Plan shall include the Company’s officers (other than the
Company’s Chief Executive Officer, Chief Financial Officer and Senior Vice
President and General Manager of Diagnostics, each of whom shall not be eligible
for an Award under the Synergy Plan), vice presidents, operational directors,
managers and such other employees that have been identified by management as key
contributors to the due diligence, integration, and synergistic company savings
in conjunction with the Gen-Probe acquisition. Notwithstanding anything to the
contrary in the foregoing, unless otherwise approved by the Compensation
Committee, participants may include persons, including officers, who are
otherwise participating in a Company commission-based plan.

 

Targets

 

Subject to the discretion of the Compensation Committee as set forth herein,
targeted payout levels (“Targeted Payout Levels”) will be based upon the
achievement of cost synergy goals established by the Committee. A participant’s
Targeted Bonus Level is determined by such participant’s role and influence in
achieving the synergy goals.

 

Funding

 

Subject to the discretion of the Compensation Committee, the Synergy Plan is an
unfunded plan and is based upon the level of the Company’s achievement of cost
synergies established for the Synergy Plan. The Company shall not have any
obligation to establish any separate fund or trust or other segregation of
assets to provide for payments under the Synergy Plan.

 

 

 

 

Maximum and Minimum Bonus Payout; No Right to Employment

 

The maximum bonus payouts will be determined by the Compensation Committee but
will generally not exceed 170% of Targeted Payout Levels. The Compensation
Committee reserves the right, in its sole discretion, to decrease any bonus
payouts to any participant under the Synergy Plan, regardless of the level of
bonus targets that have been achieved (or bonus levels that have been
estimated), including, without limitation, to reduce or provide for no bonus
payout to a participant even though one or more targets under the Synergy Plan
have been achieved. Neither the Synergy Plan, nor any action taken pursuant to
the Synergy Plan, will be construed as giving or otherwise promising any
eligible employee hereunder the right to continued employment with the Company
or any of its subsidiaries.

 

Payment

Based on projected achievement of cost synergies, the Company will make a
payment to eligible employees under the Synergy Plan for FY 2012 performance on
or about November 2012, subject to an eligible employee being employed by the
Company on the date of payment. The amount of payments for FY 2012 performance
shall reduce the bonus pool for FY 2013 and the total of both FY 2012 and 2013
payments shall not exceed 170% of the Targeted Payout Levels. It is anticipated
that the FY 2012 payout will be approximately $2 million of the total budgeted
pool at target. Based on projected achievement of cost synergies, the Company
will make a payment to eligible employees under the Synergy Plan for FY 2013
performance on or about November 2013, subject to an eligible employee being
employed by the Company on the date of payment. If an eligible employee
terminates employment with the Company prior to an applicable payment date,
he/she shall irrevocably forfeit any rights to receive a payment under the
Synergy Plan.

 

Synergy Plan Nonexclusive

 

Nothing in this Synergy Plan shall preclude the Company from granting any bonus
or other award to a person, who is likely to be a Covered Employee or otherwise,
that is not intended to qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code upon such terms and conditions as may be
determined by the Board or the Committee, without regard to the limitations set
forth in this Synergy Plan.

 

 

 

